DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  claim 17 recites “…the transitional section” (line 7) . This should be replaced with “…a transitional section” as its appears to be an inadvertent error. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Del Toro (U.S. Patent Pub. # US 2015/0122883 A1)(hereinafter referenced as Del).
Regarding claim 18,  Del discloses a device protector apparatus (figures 1-5, a protective enclosure 100; paragraph 0030), comprising: a first device section (figure 3, a front cover 110) and a second device section (figure 3, a rear cover 180); a transitional section connecting the first device section and the second device section(figures 1-5, a spine 190; paragraph 0030, “…a spine 190 to connect the front cover 110 and the rear cover 180”); and the first device section, the second device section, and the transitional section configured to adhere to the device on at least two sides of the device (see figures 1-2, the protective enclosure 100 and an electronic device 200; paragraph 0030). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Del Toro (U.S. Patent Pub. # US 2015/0122883 A1)(hereinafter referenced as Del) in view of Wilson et al (U.S. Patent Pub. # US 2017/0266929 A1).
Regarding claim 1, Del discloses a mobile device protector (figures 1-5, a protective enclosure 100; paragraph 0030) comprising: a first device section (figure 3, a front cover 110)  and a second device section (figure 3, a rear cover 180); a transitional section connecting the first device section and the second device section (figures 1-5, a spine 190; paragraph 0030, “…a spine 190 to connect the front cover 110 and the rear cover 180”); the first device section, the second device section, and the transitional section configured to adhere to a mobile device on at least two sides of the mobile device (see figures 1-2, the protective enclosure 100 and an electronic device 200; paragraph 0030). 
Del does not explicitly disclose the first section, the second section, and the transitional section comprising at least one plastic layer and an adhesive; a peel tab operatively connected to the at least one plastic layer; and the peel tab configured to peel the at least one plastic layer off of an underlying structure in response to a force from a user.  
Wilson et al discloses a mobile device protector  comprising at least one plastic layer and an adhesive; a peel tab operatively connected to the at least one plastic layer; and the peel tab configured to peel the at least one plastic layer off of an underlying structure in response to a force from a user (figures 1-2, a protective shield 100; paragraphs 0023-0024 and 0039). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Del in view of the teachings of Wilson et al to comprise at least one plastic layer and an adhesive; a peel tab operatively connected to the at least one plastic layer; and the peel tab configured to peel the at least one plastic layer off of an underlying structure in response to a force from a user in order to protect and improve the impact resistance of the electronic device( Wilson et al, paragraph 0012).
	
Regarding claim 2, Del in view of Wilson et al discloses the apparatus of claim 1. Wilson et al discloses the mobile device protector comprising 1 to 10 layers of the at least one plastic layer, wherein each layer of the at least one plastic layer is operatively connected to a respective peel tab (figure 2, layers 110-150; paragraphs 0026-0028).  

Regarding claim 3, Del in view of Wilson et al discloses the apparatus of claim 1. Wilson et al discloses the mobile device protector wherein the underlying structure is at least one of a plastic layer and the mobile device case (paragraph 0026).  

Regarding claim 4, Del in view of Wilson et al discloses the apparatus of claim 1. Del  discloses the mobile device protector further comprising an installation tab (figure 2, a loop 194; paragraph 0030).  

Regarding claim 5, Del in view of Wilson et al discloses the apparatus of claim 4. Wilson et al discloses  the mobile device protector in which the installation tab is perforated (see figure 2, the Loop 194; paragraph 0030).  

Regarding claim 6, Del in view of Wilson et al discloses the apparatus of claim 1. Del in view of Wilson et al  does not explicitly  disclose the mobile device protector in which the transitional section is removable.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the transitional section is removable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichmena, 168 USPQ 177, 179.

Regarding claim 7, Del in view of Wilson et al discloses the apparatus of claim 2. Wilson et al discloses the mobile device protector in which the at least one plastic layer is transparent and scratch resistant (paragraphs 0023 and 0031).  

Regarding claim 8, Del in view of Wilson et al discloses the apparatus of claim 1. Wilson et al discloses the mobile device protector further comprising an adhesive layer disposed between each plastic layer (paragraphs 0028-0030).  

Regarding claim 9, Del in view of Wilson et al discloses the apparatus of claim 2. Wilson et al discloses the mobile device protector in which an adhesive layer adheres the mobile device protector to the mobile device (paragraphs 0035-0036, “... adhesive  layer 140 is configured to removably attach the shield 100 to the display surface 10”). 

Regarding claim 10, Del in view of Wilson et al discloses the apparatus of claim 8. Wilson et al discloses the mobile device protector in which the adhesive layer between each plastic layer and the adhesive layer adhering the mobile device protector to the mobile device( paragraphs 0035-0036). Although Wilson does not explicitly disclose the adhesive layer have different coefficients of friction, the adhesive layer made of different materials (paragraphs 0026 and 0029). Since Wilson teaches  the adhesive layer made of different materials, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement  the adhesive layers with different friction coefficients.

Regarding claim 11, Del in view of Wilson et al discloses the apparatus of claim 8. Wilson discloses the mobile device protector, in which the adhesive disposed between each plastic layer(paragraphs 0035-0038). Although Wilson does not explicitly disclose the adhesive disposed between each plastic layer has a ratio of 1:10 to 1:5 adhesive to plastic layer, Wilson discloses the adhesive disposed between each plastic layer has different thickness (paragraphs 0038-0039). Since Wilson teaches  the adhesive disposed between each plastic layer has different thickness, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make  the adhesive disposed between each plastic layer has a ratio of 1:10 to 1:5 adhesive to plastic layer by design preference.
 
Regarding claim 12, Del in view of Wilson et al discloses the apparatus of claim 8. Del in view of Wilson et al  does not explicitly  disclose the mobile device protector in which the adhesive layer is applied in a pattern of stripes or dots.  It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to make the adhesive layer is applied in a pattern of stripes or dots, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 13, Del in view of Wilson et al discloses the apparatus of claim 1. Del et al discloses the mobile device protector further comprising a first flap for folding over a first edge of the mobile device (figures 1-2, a tab 192; paragraph 0030) .  

Regarding claim 14, Del in view of Wilson et al discloses the apparatus of claim 13.  Del in view of Wilson et al does not disclose the mobile device protector further comprising a second flap for folding over a second edge of the mobile device.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include  a second flap for folding over a second edge, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 15, Del in view of Wilson et al discloses the apparatus of claim 1. Del et al discloses the mobile device protector in which the second flap includes at least one of a perforated charge port section, a perforated speaker section, and a perforated camera section (paragraph 0032).  

Regarding claim 17, Del discloses a method of installing a mobile device protector (figures 1-5, a protective enclosure 100; paragraph 0030), comprising: positioning a mobile device on a first device section (figure 3, a rear cover 180); removing cut-outs from the mobile device protector (figure 1-2, a tab 192; paragraph 0030); and wrapping the mobile device protector around an exposed edge of the mobile device  with the cut-outs aligned with features of the mobile device (see figures 1-2, the protective enclosure 100 and a portable electronic device 200); and configuring a second device section into contact with the mobile device (figure 3, a front cover 110), the first device section, the second device section, and the transitional section configured to adhere to the mobile device on at least two sides of the mobile device (figures 1-3, the first device section(i.e., the rear cover 180), the second device section (i.e., the front cover 110), and the transitional section (i.e., a spine 190)  configured to adhere to the mobile device on at least two sides of the mobile device; paragraph 0030) except for removing cut-outs. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make removing cut-outs, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichmena, 168 USPQ 177, 179.

Regarding claim 19, and as applied to the claim 18 above, Del does not disclose the device protector apparatus wherein the first section, the second section, and the transitional section are configured to comprise at least one plastic layer and at least one adhesive layer.  
Wilson et al discloses a device protector apparatus comprise at least one plastic layer and at least one adhesive layer( paragraphs 0026-0028).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Del in view of the teachings of Wilson et al to comprise at least one plastic layer and at least one adhesive layer by design preference.

Regarding claim 20, Del in view of Wilson et al discloses the apparatus of claim 19. Wilson et al  discloses the device protector apparatus further comprising a peel tab operatively connected to the at least one plastic layer, the peel tab configured to peel the at least one plastic layer off of an underlying structure in response to a force from a user (figures 1-2, a protective shield 100; paragraphs 0023-0024 and 0039). 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Del Toro (U.S. Patent Pub. # US 2015/0122883 A1)(hereinafter referenced as Del) in view of Wilson et al (U.S. Patent Pub. # US 2017/0266929 A1) further in view of Russell  et al (U.S. Patent Pub. # US 20150220766 A1).
Regarding claim 16, Del in view of Wilson et al discloses the apparatus of claim 2. Del in view of Wilson et al does not disclose the mobile device protector in which the at least one plastic layer is of biodegradable material and has an anti-microbial agent on an exterior layer of the at least one plastic layer.  
Russell  et al discloses a mobile device protector includes a biodegradable material and has an anti-microbial agent (paragraph 0339).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Del in view of Wilson et al  in view of the teachings of Russell et al to include a biodegradable material and has an anti-microbial agent on an exterior layer of the at least one plastic layer in order to protect inhibit the growth of mold and bacteria on the surface of an exterior layer of the protective  ( Russell et al, paragraph 0339).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649